 Case 6:16-cv-00006-RSB-BWC Document 190 Filed 12/23/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 DEXTER SHAW,

                Plaintiff,                                 CIVIL ACTION NO.: 6:16-cv-6

        v.

 STEVE UPTON, et al.,

                Defendants.


                                           ORDER

       This matter is before the Court on Plaintiff’s Objection to the Magistrate Judge’s

October 19, 2020 Order.       (Docs. 188, 189.)    For the reasons set forth below, the Court

OVERRULES Plaintiff’s Objections. The Court’s October 19, 2020 Order remains the Order of

the Court.

                                        BACKGROUND

       On March 16, 2020, Defendants filed a Motion for Extension of Time requesting an

additional seven (7) days to file their Reply brief. (Doc. 180.) This Motion was filed on the day

the Reply brief was due. Although Plaintiff indicated he served the response February 26, 2020,

Defendants asserted they did not receive the mailed copy of his response until March 9, 2020. (Id.

at pp. 1–2.) Therefore, Defendants requested additional time to prepare their Reply brief because

of the length of Plaintiff’s response and the number of exhibits included. (Id. at p. 2.) Defendants

filed their Reply on March 23, 2020, prior to the Court ruling on the request for an extension.

(Doc. 182.) The Reply was filed within the requested extension deadline.
 Case 6:16-cv-00006-RSB-BWC Document 190 Filed 12/23/20 Page 2 of 4




       Plaintiff submitted two filings claiming Defendants’ Reply was improper and should be

rejected. (Docs. 186, 187.) In these documents, Plaintiff claims Defendants did not timely file

their Reply brief and the correct attorney of record was not listed on the Reply brief. On

October 19, 2020, the Magistrate Judge denied Defendants’ Motion for Extension of Time as moot.

(Doc. 188.) The Magistrate Judge stated, “The reply is now considered timely filed, as Plaintiff

does not experience prejudice due to a seven-day delay.” (Id.) On November 9, 2020, Plaintiff

filed an Objection to the Magistrate Judge’s October 19, 2020 Order. (Doc. 189.) Plaintiff argues

Defendants violated Federal Rule of Civil Procedure 11(a), and prejudice is assumed. (Id.)

                                   STANDARD OF REVIEW

       “Rule 72 [of the Federal Rules of Civil Procedure] fundamentally differentiates between

nondispositive and dispositive matters, for purposes of delineating the authority of magistrate

judges.” Pigott v. Sanibel Dev., LLC, No. CIVA 07-0083, 2008 WL 2937804, at *3 (S.D. Ala.

July 23, 2008); see also Fed. R. Civ. P. 72. A motion requesting an extension of time is a

nondispositive matter. Under Rule 72(a), a party may object to a magistrate judge’s ruling on a

nondispositive matter by “fil[ing] objections to the magistrate judge’s order within 14 days after

being served with a copy of it.” United States v. Dickert, 635 F. App’x 844, 851 (11th Cir. 2016).

District judges will review the objections but can only “modify or set aside” the magistrate judge’s

order if the order “is clearly erroneous or contrary to law.” Fed. R. Civ. P. 72(a); Dickert, 635

F. App’x at 851.

       “The ‘clearly erroneous or contrary to law’ standard of review is extremely deferential.”

Pigott, 2008 WL 2937804, at *3. “[A] finding is clearly erroneous ‘when although there is

evidence to support it, the reviewing court on the entire evidence is left with definite and firm

conviction that a mistake has been committed.’” Traylor v. Howard, No. 1:10-CV-1316-CAP,




                                                 2
 Case 6:16-cv-00006-RSB-BWC Document 190 Filed 12/23/20 Page 3 of 4




2010 WL 11527089, at *1 (N.D. Ga. June 1, 2010) (quoting Holton v. City of Thomasville Sch.

Dist., 425 F.3d 1325, 1350 (11th Cir. 2005)); see also Howard v. Hartford Life & Acc. Ins. Co.,

No. 3:10-CV-192-J-34, 2012 WL 3069384, at *2 (M.D. Fla. July 26, 2012). “A magistrate judge’s

order ‘is contrary to law when it fails to apply or misapplies relevant statutes, case law, or rules of

procedure.’” Malibu Media, LLC v. Doe, 923 F. Supp. 2d 1339, 1347 (M.D. Fla. 2013) (quoting

Botta v. Barnhart, 475 F. Supp. 2d 174, 185 (E.D.N.Y. 2007)).

                                           DISCUSSION

       The Magistrate Judge’s October 19, 2020 Order is not clearly erroneous. First, Defendants

did not violate Federal Rule of Civil Procedure 11. Federal Rule of Civil Procedure 11 does specify

every written motion must be signed by at least one attorney of record. Defendants’ Motion for

Extension was signed by Tina Cheng. (Doc. 180, p. 3.) Tina Cheng was an attorney of record at

that time. She did not move to withdraw until March 24, 2020. (Doc. 183.) Defendants’ Reply

was signed by Matthew Boyer. (Doc. 182, p. 13.) Matthew Boyer has been an attorney of record

in this case since the beginning of the proceedings. (See Doc. 9.) Therefore, Plaintiff’s argument

that Defendants’ Motion and Reply violate Federal Rule 11 is frivolous. Moreover, Plaintiff does

not explain how any possible error prejudices him.

       Second, the Magistrate Judge’s finding that Defendants’ Reply was timely filed was not

clearly erroneous. Federal Rule of Civil Procedure 6(b) specifies the Court may for good cause

grant an extension “with or without motion or notice if the court acts, or if a request is made, before

the original time or its extension expires.” Here, Defendants requested an extension the day the

Reply was due. Therefore, the request was made before the original time expired. The Magistrate

Judge did find good cause because Defendants experienced a delay in receiving Plaintiff’s

response, which was lengthy. (Doc. 188.) The Reply was then filed prior to the requested time




                                                  3
    Case 6:16-cv-00006-RSB-BWC Document 190 Filed 12/23/20 Page 4 of 4




expired. 1 Plaintiff did not articulate a reason why he experiences prejudice solely due to a seven-

day delay. Thus, the Magistrate Judge did not err in finding the Reply timely filed.

                                          CONCLUSION

        The Magistrate Judge’s finding that Defendants’ Reply timely filed is not clearly erroneous

nor contrary to law. Thus, the Court OVERRULES Defendants’ Objection, (doc. 189), and the

October 19, 2020 Order remains the Order of this Court.

        SO ORDERED, this 23rd day of December, 2020.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




1
   Although Plaintiff asserts he received the filing later than March 23, 2020, this Court’s records
demonstrate the Reply was electronically filed on March 23, 2020. (Doc. 182.) Plaintiff likely received
the filing soon after this date because the filing was mailed to him.


                                                  4
